IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 TIMOTHY JAY ADAMS,                             : No. 12 MM 2021
                                                :
                      Petitioner                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 HONORABLE MAUREEN T. BEIRNE, P.J.,             :
 AND DISTRICT ATTORNEY,                         :
                                                :
                      Respondents               :


                                        ORDER



PER CURIAM

       AND NOW, this 23rd day of April, 2021, the Application for Leave to File Original

Process is GRANTED. The Petition for Writ of Mandamus, the “Motion for Immediate

Release,” the “Motion to Amend,” the “Motion to Supplement Record,” and the “Motion

for Appointment of Counsel” are DENIED. The Prothonotary is DIRECTED to strike the

name of the jurist from the caption.